      Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 1 of 12 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


HOWARD COHAN,                                               CASE NO.:

       Plaintiff,

vs.                                                         INJUNCTIVE RELIEF SOUGHT


HILTON ILLINOIS LLC,
d/b/a Palmer House Hilton,

      Defendant.
_________________________/

                                         COMPLAINT

       Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

hereby files this Complaint and sues HILTON ILLINOIS LLC., (“Defendant”), for declaratory

and injunctive relief, attorney’s fees, expenses and costs (including, but not limited to, court

costs and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with

Disabilities Act (“ADA”) and alleges as follows:

                                JURISDICTION AND VENUE

       1.      This Court is vested with original jurisdiction over this action pursuant to 28

U.S.C. §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based

on Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as

the 2010 ADA Standards.

       2.      Venue is proper in this Court, Northern District of Illinois, Eastern Division,

pursuant to 28 U.S.C. §1391(B) and the Internal Operating Procedures for the United States

District Court for the Northern District of Illinois in that all events giving rise to the lawsuit

occurred in Cook County, Illinois.

                                                1
      Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 2 of 12 PageID #:1




                                              PARTIES

        3.       Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

residing in Palm Beach County, Florida.

        4.       Upon information and belief, Defendant is the lessee, operator, owner and/or

lessor of the Real Property, which is subject to this suit, and is located at 17 E Monroe St,

Chicago, IL 60603 (“Premises”) and is the owner of the improvements where Premises is

located.

        5.       Defendant is authorized to conduct, and is in fact conducting, business within the

state of Illinois.

        6.       Plaintiff is an individual with numerous disabilities including severe spinal

stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical spine

with nerve root compromise on the right side; a non-union fracture of the left acromion

(shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms

cause sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. At the

time of Plaintiff’s visit to the Premises on September 25, 2018, (and prior to instituting this

action), Plaintiff suffered from a “qualified disability” under the ADA, and required the use of

bathroom facilities, a continuous path of travel connecting all essential elements of the facility

and the use of other means of accessibility for persons with disabilities. Plaintiff personally

visited the Premises, but was denied full and equal access and full and equal enjoyment of the

facilities, services, goods, and amenities within the Premises, even though he would be classified

as a “bona fide patron”.



                                                   2
      Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 3 of 12 PageID #:1




       7.      Plaintiff will avail himself of the services offered at the Premises in the future,

provided that Defendant modifies the Premises or modifies the policies and practices to

accommodate individuals who have physical disabilities.

       8.      Completely independent of the personal desire to have access to this place of

public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

purpose of discovering, encountering and engaging discrimination against the disabled in public

accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

personally visits the public accommodation; engages all of the barriers to access, or at least of

those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

with the ADA and to otherwise use the public accommodation as members of the able-bodied

community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

the Premises regularly to verify its compliance or non-compliance with the ADA, and its

maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

individual capacity and as a “tester”, visited Premises, encountered barriers to access at

Premises, and engaged and tested those barriers, suffered legal harm and legal injury, and will

continue to suffer such harm and injury as a result of the illegal barriers to access and the ADA

violations set forth herein. It is Plaintiff’s belief that said violations will not be corrected without

Court intervention, and thus Plaintiff will suffer legal harm and injury in the near future.




                                                   3
      Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 4 of 12 PageID #:1




                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          9.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 8

above as if fully stated herein.

     10.         On July 26, 1990, Congress enacted the Americans With Disabilities Act

(“ADA”)), 42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5)

years from enactment of the statute to implement its requirements. The effective date of Title III

of the ADA was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer

employees and gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. §

36.508(a).

    11.          As stated in 42 U.S.C § 12101(a)(1)-(3),(5) and (9) Congress found, among other

things, that:

                 a. some 43,000,000 Americans have one or more physical or mental disabilities,

                    and this number shall increase as the population continues to grow older;

                 b. historically, society has tended to isolate and segregate individuals with

                    disabilities and, despite some improvements, such forms of discrimination

                    against disabled individuals continue to be a pervasive social problem,

                    requiring serious attention

                 c. discrimination against disabled individuals persists in such critical areas as

                    employment,        housing,        public   accommodations,       transportation,

                    communication, recreation, institutionalization, health services, voting and

                    access to public services and public facilities;

                 d. individuals with disabilities continually suffer forms of discrimination,

                    including outright intentional exclusion, the discriminatory effects of



                                                   4
      Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 5 of 12 PageID #:1




                    architectural, transportation, and communication barriers, failure to make

                    modifications to existing facilities and practices. Exclusionary qualification

                    standards and criteria, segregation, and regulation to lesser services, programs,

                    benefits, or other opportunities; and,

                 e. the continuing existence of unfair and unnecessary discrimination and

                    prejudice denies people with disabilities the opportunity to compete on

                        an equal basis and to pursue those opportunities for which our country is

                    justifiably famous, and accosts the United States billions of dollars in

                    unnecessary expenses resulting from dependency and non-productivity.

       12.       As stated in 42 U.S.C. § 12101(b)(1)(2) and (4) Congress explicitly stated that the

purpose of the ADA was to:

            a.   provide a clear and comprehensive national mandate for elimination of

                 discrimination against individuals with disabilities;

       b.        provide clear, strong, consistent, enforceable standards addressing discrimination

                 against individuals with disabilities; and

       c.        invoke the sweep of congressional authority, including the power to enforce the

                 fourteenth amendment and to regulate commerce, in order to address the major

                 areas of discrimination faced on a daily basis by people with disabilities.

       13.       Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA

Standards, Defendant’s Premises is a place of public accommodation covered by the ADA by the

fact it provides services to the general public and must be in compliance therewith. The building

and/or Premises, which is the subject of this action, is a public accommodation covered by the

ADA and which must be in compliance therewith.



                                                   5
      Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 6 of 12 PageID #:1




        14.     Defendant has discriminated and continues to discriminate against Plaintiff and

others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

services, facilities, privileges, advantages and/or accommodations located at the Premises, as

prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

        15.     Plaintiff has visited the Premises, and has been denied full and safe equal access

to the facility and therefore suffered an injury in fact.

        16.     Plaintiff would like to return and enjoy the goods and/or services at Premises on a

spontaneous, full and equal basis.       However, Plaintiff is precluded from doing so by the

Defendant’s failure and refusal to provide disabled persons with full and equal access to their

facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

architectural barriers that are in violation of the ADA.

        17.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice, Officer of the Attorney General promulgated Federal Regulations to

implement the requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA

Standards ADA Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36,

under which said Department may obtain civil penalties of up to $55,000.00 for the first

violation and $110,000.00 for and subsequent violation.1

        18.     Defendant is in violation of 42 U.S.C. § 12182 et. seq. and the 2010 American

Disabilities Act Standards et. seq., and is discriminating against Plaintiff as a result of, inter alia,

the following specific violations:


1
  Effective April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00 to
$75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent violations. See
C.F.R. §§36 and 85.


                                                   6
  Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 7 of 12 PageID #:1




A. Men’s Restroom at Potters:

      a. Failing to provide the proper insulation or protection for plumbing or other sharp

         or abrasive objects under a sink or countertop in violation of 2010 ADAAG

         §§606 and 606.5.

      b. Providing grab bars of improper horizontal length or spacing as required along the

         rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2

      c. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above

         the finished floor measured to the top of the gripping surface in violation of 2010

         ADAAG §§609, 609.4 and 609.7

      d. Failing to provide a coat hook within the proper reach ranges for a person with a

         disability in violation of 2010 ADAAG §§603, 603.4 and 308.

B. Men’s Restroom Near Bell Desk:

      a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

         exceeding the limits for a person with a disability in violation of 2010 ADAAG

         §§404, 404.1, 404.2, 404.2.9 and 309.4.

      b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

         a wall or some other obstruction that does not comply with the standards set forth

         in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1.

      c. Failing to provide operable parts that are functional or are in the proper reach

         ranges as required for a person with a disability in violation of 2010 ADAAG

         §§309, 309.1, 309.2, 309.3, 309.4 and 308.




                                          7
Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 8 of 12 PageID #:1




    d. Providing sinks and/or countertops that are greater than the 34 inch maximum

       allowed above the finished floor or ground in violation of 2010 ADAAG §§606

       and 606.3.

    e. Failing to provide the proper spacing between a grab bar and an object projecting

       out of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3.

    f. Providing grab bars of improper horizontal length or spacing as required along the

       rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2

    g. Failing to provide toilet paper dispensers in the proper position in front of the

       water closet or at the correct height above the finished floor in violation of 2010

       ADAAG §§604, 604.7 and 309.4.

    h. Failing to provide a coat hook that was previously positioned properly but is no

       longer in place for a person with a disability in violation of 2010 ADAAG §§603,

       603.4 and 308.

    i. Failing to provide mirror(s) located above lavatories or countertops at the proper

       height above the finished floor in violation of 2010 ADAAG §§603 and 603.3.

    j. Failing to provide a dispenser in an accessible position (back wall or other

       inaccessible place) so that it can be reached by a person with a disability in

       violation of 2010 ADAAG §§606, 606.1, 308 and 308.2.2.

    k. Failing to provide proper knee clearance for a person with a disability under a

       counter or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606

       and 606.2.




                                        8
 Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 9 of 12 PageID #:1




C. Main Floor Restroom 1:

      a.   Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

           exceeding the limits for a person with a disability in violation of 2010 ADAAG

           §§404, 404.1, 404.2, 404.2.9 and 309.4.

      b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

           a wall or some other obstruction that does not comply with the standards set forth

           in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1.

      c. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above

           the finished floor measured to the top of the gripping surface in violation of 2010

           ADAAG §§609, 609.4 and 609.7

      d. Failing to provide mirror(s) located above lavatories or countertops at the proper

           height above the finished floor in violation of 2010 ADAAG §§603 and 603.3.

      e. Failing to provide the water closet in the proper position relative to the side wall

           or partition in violation of 2010 ADAAG §§604 and 604.2.

      f. Failing to provide the water closet seat at the correct height above the finished

           floor in violation of 2010 ADAAG §§604 and 604.4.

D. Main Floor Restroom 2 via Ramp:

      a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

           exceeding the limits for a person with a disability in violation of 2010 ADAAG

           §§404, 404.1, 404.2, 404.2.9 and 309.4.

      b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

           a wall or some other obstruction that does not comply with the standards set forth

           in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1.



                                            9
     Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 10 of 12 PageID #:1




             c. Providing grab bars of improper horizontal length or spacing as required along the

                rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

             d. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above

                the finished floor measured to the top of the gripping surface in violation of 2010

                ADAAG §§609, 609.4 and 609.7.

             e. Failing to provide a dispenser in an accessible position (back wall or other

                inaccessible place) so that it can be reached by a person with a disability in

                violation of 2010 ADAAG §§606, 606.1, 308 and 308.2.2.

             f. Failing to provide the water closet in the proper position relative to the side wall

                or partition in violation of 2010 ADAAG §§604 and 604.2.

             g. Failing to provide an additional accessible toilet compartment complying with

                604.8.2 when there are 6 or more water closets or urinals in any combination in

                violation of 2010 ADAAG §§213, 213.3 and 213.3.1.

       19.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

the specific violations set forth in paragraph 18 herein.

       20.      Although Defendant is charged with having knowledge of the violations, the

Defendant may not have actual knowledge of said violations until this Complaint makes

Defendant aware of same.

       21.      To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       22.      Pursuant to the ADA, 42 U.S.C. § 12101 et. seq., and 28 C.F.R. § 36.304, the

Defendant was required to make the establishment a place of public accommodation, accessible



                                                 10
     Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 11 of 12 PageID #:1




to persons with disabilities by January 28, 1992. As of the date of the filing of this Complaint,

Defendant has failed to comply with this mandate.

       23.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

action. Plaintiff is entitled to have his reasonable attorney’s fees, costs and expenses paid by

Defendant, pursuant to 42 U.S.C § 12205.

       24.     All of the above violations are readily achievable to modify in order to bring

Premises or the Facility/Property into compliance with the ADA.

       25.     In instance(s) where the 2010 ADAAG standard does not apply, the 1991

ADAAG standard applies and all of the violations listed in paragraph 18 herein can be applied to

the 1991 ADAAG standards.

       26.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

accessible to and useable by individuals with disabilities to the extent required by the ADA and

closing the Subject Facility until the requisite modifications are completed.

       WHEREFORE, Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       1.      That this Court declares that Premises owned, operated and/or controlled by

               Defendant is in violation of the ADA;

       2.      That this Court enter an Order requiring Defendant to alter their facilities to make

               them accessible to and usable by individuals with disabilities to the full extent

               required by Title III of the ADA;

       3.      That this Court enter and Order directing the Defendant to evaluate and neutralize

               their policies, practices and procedures toward persons with disabilities, for such



                                                11
       Case: 1:19-cv-07451 Document #: 1 Filed: 11/11/19 Page 12 of 12 PageID #:1




                    reasonable time so as to allow the Defendant to undertake and complete corrective

                    procedures to Premises;

          4.        That this Court award reasonable attorney’s fees, all costs (including, but not

                    limited to the court costs and expert fees) and other expenses of suit to the

                    Plaintiff; and,

          5.        That this Court award such other and further relief as it may deem necessary, just

                    and proper.


Dated this 4th day of November, 2019.




                                                               Law Offices of Robert M. Kaplan, P.C.
                                                               Counsel for the Plaintiff
                                                               1535 W. Schaumburg Rd., Suite 204
                                                               Schaumburg, IL 60194
                                                               Tel: (847) 895-9151
                                                               Fax: (847) 895-7320

                                                               By: /s/ Robert M. Kaplan
                                                                  Robert M. Kaplan, Esq.
                                                                  IL Bar No.: 6206215
                                                                  rmkap@robertkaplanlaw.com




F:\CohanH.No 98.Palmer House Hilton\Complaint. 11 04 19.docx




                                                                 12
